Title: From George Washington to Samuel Huntington, 26 January 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morris Town 26th Jany 1780.
          
          I take the liberty to sollicit the attention of Congress to a matter, which very materially affects Colo. Bland, late commanding Officer at Charlotteville in Virginia. I am informed that this Gentleman, while in command, drew, from the Commissary, necessaries for his Table, upon a supposition that an allowance of that nature would be made, in consideration of his being obliged to live in a manner suited to his Rank, and to the importance of the Station which he filled. Indeed, I am further informed, that before he would accept of the command, he

signified, to the Executive of the State of Virginia, the insufficiency of his private fortune to support the Expence which would be necessarily incurred, and obtained from them an opinion, that a decent table would be allowed him; in consequence of which, he proceeded to Charlotteville, and continued there, untill want of Health and his domestic concerns obliged him to quit the service. The Commissary, upon making up his accounts, has called upon Colo. Bland for the amount of the extra Expences, supposing, I imagine, that he had no authority to allow them. To reimburse these, it is reported that his Estate has been seized and would have been sold had it not been for the interposition of the Executive of the State, who, from an opinion that the Expence ought to be a public Charge, requested that the sale might be suspended, in hopes that Releif would be obtained in another way. I do not know the amount of the Accounts which occasion me to trouble Congress at present, but from information, and Colo. Blands known prudence, I am induced to beleive, that he has not expended more than his situation absolutely required.
          The incidental expences of detached or separate commands are always considerable, but in the present instance they must have been more than commonly so, as the commanding Officer must have been under the necessity of living in a manner, which would make him appear respectable in the Eyes of those whom he was sent to superintend, and that, in times like these, upon the most frugal scale, must have been too heavy for an individual to bear. Indeed, if the reasonable Expences of Officers appointed to detached or separate commands, similar to the one of which I am speaking, are not borne by the public—this very delicate consequence will follow, that they will be compelled to refuse them—an alternative to which I should be sorry to see them reduced.
          I cannot doubt, but Congress will be pleased, upon a full consideration of the matter in every point of View, to direct a liberal allowance to be made for the Expences already incurred, and to determine what shall be allowed to the commanding Officer in future, lest Colo. Wood, who I sent to releive Colo. Bland, should be involved in difficulties of the same nature. I have the honor to be with great Respect Yr Excellency’s Most obt Servt
          
            Go: Washington
          
         